[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           JULY 30, 2008
                            No. 08-10525
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                 D. C. Docket No. 06-00050-CV-RWS-2

PEACH STATE RECOVERY, INC.,
DAN MINER,


                                                  Plaintiffs-Appellants,

                                 versus

DAVID GOODWIN,

                                                  Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                             (July 30, 2008)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Dan Miner and Peach State Recovery, Inc., appeal from the district court’s

summary judgment order finding that Deputy Sheriff David Goodwin was entitled

to qualified immunity on Miner’s claim of false arrest.1 Miner, a repossession

agent employed by Peach State, attempted to repossess Levi J. Peterson’s Dodge

Stratus pursuant to instructions from Wachovia Bank. Wachovia Bank possessed

an actual lien on Peterson’s Dodge. Peterson, however, possessed a title to the

Dodge which had been erroneously issued clear of any liens. Miner attempted to

repossess Peterson’s Dodge by towing it away in the middle of the night. When he

did so, Peterson called 911 and reported the Dodge stolen. Shortly thereafter,

Miner called 911 to report that Peterson was driving erratically while pursuing him

in another vehicle. Deputy Goodwin responded to Peterson and Miner’s requests

for police assistance, and ordered Miner to release the vehicle to Peterson because

Peterson possessed a seemingly clear title. After Miner repeatedly disobeyed

Goodwin’s orders, Goodwin arrested him for misdemeanor obstruction of justice.

       Peach State and Miner thereafter filed the instant 42 U.S.C. § 1983 suit

against Goodwin, alleging false arrest in violation of Miner’s Fourth Amendment

rights. The district court’s summary judgment order granted Deputy Goodwin


       1
         We review de novo a district court’s grant of summary judgment based on qualified
immunity, viewing all evidence and taking all reasonable inferences in the light most favorable
to the nonmoving party. Carr v. Tatangelo, 338 F.3d 1259, 1266 (11th Cir. 2003)


                                                2
qualified immunity because the court found that Goodwin was acting within the

scope of his discretionary authority at the time of the arrest, and that he had

probable cause to arrest Miner for the obstruction of justice.

       On appeal, Peach State and Miner argue that the district court erred in

finding that Goodwin was acting within his discretionary authority, that Goodwin

had probable cause to arrest Miner, that there were no disputed issues of material

fact to preclude an entry of summary judgment, and that Goodwin conducted a

reasonable search given the circumstances. Appellants’ arguments, presented in

Sections I–IV of Appellants’ initial brief, fail for the reasons clearly set forth in the

district court’s well-reasoned order dated January 8, 2008. Accordingly, we affirm

the district court’s finding that Deputy Goodwin is entitled to summary judgment.

       Peach State also presents two additional arguments on appeal.2 First, it

argues that the district court did not discuss Peach State’s due process claims,

brought under the Fourth and Fourteenth Amendments, in its grant of summary

judgment to Goodwin. Because Georgia state law provides an adequate remedy

for the violations alleged in Appellants’ brief, we find no federal due process




       2
          Because we do not reverse the grant of summary judgment on the federal claims, we
need not reach Appellant’s final argument regarding the court’s exercise of supplemental
jurisdiction.

                                               3
violation. See McKinney v. Pate, 20 F.3d 1550, 1557 (11th Cir. 1994).3 Second,

Peach State argues that the district court’s grant of summary judgment did not

resolve its request for injunctive and declaratory relief to proclaim that Peach State

may lawfully repossess vehicles in Town County, as long as it does not breach the

peace, and does not need a writ of possession to engage in repossession. We

conclude that because Peach State has adequate remedies at law, an equitable

remedy is not warranted in this case. See Sibley v. Lando, 437 F.3d 1067, 1073

(11th Cir. 2005).

AFFIRMED.




       3
          Appellants only provide support for their procedural due process claims; there is no
evidence to support the substantive allegations of a “policy and practice” of seizing and
interfering with civil repossession.

                                                 4